ORDER
ZIMMERMAN, Chief Justice.
Case numbers 960183, 960185, and 960215 are consolidated on the court’s own motion for the purpose of deciding the identical petitions for mandamus filed in each.
The petitioners request a writ of mandamus requiring Judge Lewis to accept “criminal informations” purportedly filed pursuant to Utah Code Ann. § 77-6-1. This section provides for the removal of certain public officials “for high crimes and misdemeanors or malfeasance in office.” However, Title 77, Chapter 6 does not authorize the commencement of criminal proceedings. Furthermore, this title and chapter authorize actions only against “a justice court judge or officer of a city, county or other political subdivision of this state.” The individuals against whom petitioners filed the informations are employees of either the Utah State Tax Commission or the Utah Attorney General’s office. Title 77, Chapter 6 does not provide for the removal of state officers. See Estes v. Talbot, 597 P.2d 1324, 1324-26 (Utah 1979).
For the foregoing reasons, the petitions for a writ of mandamus are denied.
This order is to be published in the official reporter of this court for the guidance of bench and bar.